DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species COMMD6 and DDX11L1 in the reply filed on 7/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 are pending.  
An action on the merits is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Therefore the claims are drawn to functionally making a diagnosis, treatment detection or prognosis of any cancer ban the detection of any level of cfDNA from any species. Table 1 provides a summary of 5hmc sequencing between healthy and patients with different types of cancer.  The specification discloses a progressive global loss of 5hmC enrichment from early to late stage lung cancer (p. 40-41) however this does not provide guidance for any diagnosis, treatment, or prognosis in any cancer from any species. As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.  
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification teaches screening levels of 5hmC enrichment however this recitation does not provide description for functionality of any level for the detection in any patient and the functionality of any cancer type of diagnosis, treatment or prognosis.    The specification has not provided any critical guidance that the level of any encompassing region is functionally the same across samples and rather these samples can be compared to one another for the recited functionality.   
The art does not provide the critical structural elements for the asserted functionality.   In particular Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694) teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract).  As such Feng et al. teaches that merely being functionally associated with disease in one species would not be sufficient to provide support for the structure in other species.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are indefinite over the phrase “independently quantifying” in claim 1.  It is not clear how the term “independently” affects the scope of quantifying.  It’s not clear which quantifying method steps would be considered “independently”.  It is not clear if the claims are attempting to enrich prior to quantifying or if the claims are attempting to perform the steps in different conditions or periods of time.  Therefore the metes and bounds are unclear. 
Claims 2-7 are indefinite over the phrases “over represented” and “under represented” in claims 2 and 3.  The terms “over represented” and “under represented” in claim 2 is a relative term which renders the claim indefinite.  The terms “over represented” and “under represented” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular it is not clear which results would be considered under or over without a comparison.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a law of nature / natural phenomenon. The claims recite and are directed to the correlation between hydroxymethylated sequences in a naturally occurring same (cell free DNA) and diagnosis, treatment, or prognosis. As in Mayo Collaborative Services v. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the recited law of nature / natural phenomenon by including a step of administering a particular drug to the subject to treat the subject based on the determined hydroxymethylated or use of specific DNA primers.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The broadly recited method for detection of hydroxymethylated DNA are routine and conventional steps.   
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." Zhang et al. (US Patent Application Publication 2016/0340740 effective filing date 1/30/2014) teaches a method of obtaining a sample comprising cfDNA (para 44), enriching for 5hmC DNA and quantifying (para 33-40). Zhang et al. teaches a method of determining increase or decrease in levels of the 5hmc DNA for cancer detection (para 36, 44, 48-49).  
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





    Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent Application Publication 2016/0340740 effective filing date 1/30/2014). 
With regard to claim 1, Zhang et al. teaches a method of obtaining a sample comprising cfDNA (para 44), enriching for 5hmC DNA and quantifying (para 33-40).
With regard to claims 2-4, Zhang et al. teaches a method of determining increase or decrease in levels of the 5hmc DNA for cancer detection  (para 36,  44, 48-49).  
 	With regard to claim 7-8, Zhang et al. teaches detection in pancreatic and lung cancer which are both “tissue type” cancers by sequencing  (para 63).
	With regard to claim 9, Zhang et al. teaches a method of detecting a negative control sample (para 68).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0340740 effective filing date 1/30/2014) in view of Bryant et al. (US Patent Application Publication 2006/0281122 filing December 14, 2006) and Batagov et al. (US Patent Application Publication 2018/0046754 effective filing 3/24/2015). 
 
Zhang et al. teaches a method of obtaining a sample comprising cfDNA (para 44), enriching for 5hmC DNA and quantifying (para 33-40). Zhang et al. teaches a method of determining increase or decrease in levels of the 5hmc DNA for cancer detection (para 36, 44, 48-49).  
 	However, Zhang et al. does not teach DDX11L1 and COMMD6 which is in one of the listed reference genome intervals. 
	With regard to claims 5-6, Bryant et al. teaches a method of determining cancer based upon expression levels of markers (abstract).  Bryant et al. teaches detection of expression of COMMD6 (paragraph 241).
With regard to claim 5-6, Batagov et al. teaches a method of determining cancer based upon copy number levels  of markers (abstract and paragraphs 170-171).  Bryant et al. teaches detection of expression of DDX11L1 (Table 10).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634